Citation Nr: 0026363	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD), prior to 
October 7, 1996.

2.  Entitlement to a rating in excess of 60 percent for COPD.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a rating in excess of 10 percent for low 
back injury with degenerative disc disease and spinal 
stenosis.

5.  Entitlement to a compensable rating for avulsion 
fracture, base of right fifth metatarsal.

6.  Entitlement to a compensable rating for kidney stones.

7.  Entitlement to a compensable rating for duodenal ulcer.

8.  Entitlement to a compensable rating for bilateral hearing 
loss.
ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in July 1996, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1997, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal was last before the Board in March 1999, at which 
time it was remanded for further development.  Following 
efforts, which were unavailing, to accomplish the development 
requested in the March 1999 remand, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in March 2000, 
continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.

The record reflects that the veteran, in the absence of any 
ascertainable "good cause", has failed to report for a number 
of VA examinations, the earliest of which were scheduled in 
1997 and the latest of which were scheduled in 1999.  
Therefore, the veteran's appeal will, in accordance with the 
pertinent provisions of 38 C.F.R. § 3.655 (1999), be 
adjudicated on the evidence of record.

FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
COPD, prior to October 7, 1996, included an absence of 
wheezing; more than moderate dyspnea on slight exertion was 
not shown.

2.  Current manifestations of the veteran's COPD include a 
post-medication forced expiratory volume in one second of 
53.2 percent predicted, without evidence of clinical indicia 
including cor pulmonale or any episodes of acute respiratory 
failure.

3.  Current manifestations of the veteran's service-connected 
hypertension include diastolic blood pressure predominantly 
100 or more, without evidence of any systolic blood pressure 
reading approaching 200.

4.  Current manifestations of the veteran's service-connected 
low back injury with degenerative disc disease and spinal 
stenosis include an ability to flex forward to 80 degrees; 
the veteran is free of lumbar muscle spasm and there is no 
indication of loss of lateral spine motion in a standing 
position.

5.  Current manifestations of the veteran's service-connected 
avulsion fracture, base of right fifth metatarsal, include 
subjective tenderness on palpation, without any ascertained 
sequelae.

6.  The veteran has had no recurrence of kidney stones since 
1988; neither diet nor drug therapy has since been 
administered, nor has the veteran undergone invasive or non-
invasive procedures on any occasion.

7.  The veteran's duodenal ulcer is asymptomatic.

8.  The veteran has level I auditory acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
COPD, prior to October 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, Diagnostic Code 6802 (1996).


2.  The criteria for a rating in excess of 60 percent for 
COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 4, Diagnostic 
Code 6604 (1999).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 4, 
Diagnostic Code 7101 (as in effect through January 11, 1998, 
and thereafter).

4.  The criteria for a rating in excess of 10 percent for low 
back injury with degenerative disc disease and spinal 
stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5010, 5295 (1999).

5.  The criteria for a compensable rating for avulsion 
fracture, base of right fifth metatarsal, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.20, 4.31 and Part 4, Diagnostic Code 5284 (1999).

6.  The criteria for a compensable rating for kidney stones 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.31 and Part 4, Diagnostic Code 
7508 (1999).

7.  The criteria for a compensable rating for duodenal ulcer 
have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.31 and Part 4, Diagnostic Code 
7305 (1999).

8.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for COPD, for which the RO 
has assigned a 60 percent rating (with a 30 percent rating 
having been in effect under Diagnostic Code 6802 through 
October 6, 1996) under the provisions of Diagnostic Code 6604 
of the Rating Schedule; for hypertension, rated 10 percent 
disabling under Diagnostic Code 7101; for low back injury 
with degenerative disc disease and spinal stenosis (hereafter 
"low back disability"), rated 10 percent disabling under the 
provisions of Diagnostic Codes 5010-5295; for avulsion 
fracture, base of right fifth metatarsal, rated 
noncompensable under Diagnostic Codes 5299-5284; for kidney 
stones, rated noncompensable under Diagnostic Code 7508; for 
duodenal ulcer, rated noncompensable under Diagnostic Code 
7305; and for bilateral hearing loss, rated noncompensable 
under Diagnostic Code 6100.


I.  Rating in excess of 30 percent for COPD, prior to October 
7, 1996

In accordance with the provisions of Diagnostic Code 6802, 
effective through October 6, 1996, a 30 percent rating was 
warranted for COPD, rated analogous to pneumoconiosis, of 
"[m]oderate" severity, with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests; a 60 percent rating was warranted 
for "[s]evere" respiratory impairment, with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

In conjunction with pulmonary function testing administered 
the veteran in July 1996, approximately two weeks prior to 
his discharge from service, the findings included data 
bearing on pre-medication forced expiratory volume capacity 
in one second.  The veteran was free of wheezing and rales, 
and the assessment was COPD.  However, there is no indication 
that the veteran, in the course of the testing, exhibited 
more than moderate dyspnea on slight exertion.  Moreover, 
there was no indication that the veteran's health was at all 
impaired owing to COPD.  Therefore, the Board concludes that 
the 30 percent rating assigned for the veteran's service-
connected COPD, in effect through October 6, 1996, was wholly 
proper.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 6802 (1996).


II.  Rating in excess of 60 percent for COPD, effective 
October 7, 1996

Pursuant to Diagnostic Code 6604, effective October 7, 1996, 
a 60 percent rating is warranted for COPD manifested by 
Forced Expiratory Volume [FEV]-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC [Forced Vital Capacity] of 40 to 55 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); a 100 percent 
rating is warranted for COPD manifested by FEV-1 less than 
40-percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; or DLCO(SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

The veteran contends, in essence, that his service-connected 
COPD is sufficiently disabling as to warrant an evaluation in 
excess of 60 percent.  In this regard, when he was afforded 
pulmonary function testing by VA in September 1997, the post-
medication test results included a FEV-1 of 53.2 percent of 
the predicted normal value and a FVC of 79.8 percent of the 
predicted normal value.  The ratio of the former value to the 
latter value was 66 percent.  It was concluded that the 
veteran had "mild" airway obstruction.  

The pulmonary function test results do not support a rating 
in excess of 60 percent under the schedular criteria.  In 
reaching such determination, the Board would point out that 
while the above-addressed post-medication test results 
included a FEV-1 of 53.2 percent, the same being within the 
range representative of a 60 percent rating under the 
provisions of Diagnostic Code 6604, the FEV-1/FVC ratio (66 
percent) is singularly not indicative of pertinent 
disablement warranting a 60 percent rating.  In addition, 
there is no indication of such singular indicia as may be 
representative of impairment consistent with a pertinent 100 
percent rating, such as cor pulmonale (right heart failure), 
right ventricular hypertrophy, or any episodes of acute 
respiratory failure.  Therefore, the Board concludes that the 
veteran's presently assigned 60 percent rating for COPD is 
appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to COPD-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, however, there is some indication that any 
extent to which the veteran's COPD impairs his ability to 
function under the ordinary conditions of daily life may be 
traceable solely to his habit of smoking.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  The 
Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected COPD more closely 
approximate those required for a 100 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 6604.


III.  Hypertension

Pursuant to Diagnostic Code 7101, relative to the evaluation 
of hypertension and effective through January 11, 1998, a 10 
percent rating was warranted for hypertension manifested by 
diastolic pressure which was predominantly 100 or more; if 
such pressure was predominantly 110 or more, a 20 percent 
rating was warranted.  Effective January 12, 1998, pursuant 
to Diagnostic Code 7101, a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
or; where diastolic pressure is predominantly 100 or more, 
or; where systolic pressure is predominantly 160 or more, 
warrants a 10 percent rating; a 20 percent rating is 
warranted where diastolic pressure is predominantly 110 or 
more, or; where systolic pressure is predominantly 200 or 
more.  

Service medical records reflect that, in February 1993, blood 
pressure readings of 140/109 and 152/98 were recorded; the 
assessment was probable essential hypertension.  In June 
1994, December 1995 and July 1996, blood pressure readings of 
154/86, 164/112 and 178/89, respectively, were recorded.  
Subsequent to service, when the veteran was examined by VA in 
September 1997, blood pressure readings of 150/96, 146/90 and 
140/78 were recorded, respectively, in the sitting, standing 
and supine positions.

In considering the veteran's claim for a rating in excess of 
10 percent for hypertension, the Board observes that, with 
respect to the provisions of Diagnostic Code 7101 which were 
in effect through January 11, 1998, the evidentiary record 
corresponding to the veteran's final several years in service 
and first post service year clearly reflects diastolic 
pressure which is, at most, only predominantly 100 or more, 
the same being commensurate with a 10 percent disability 
rating.  Therefore, a rating in excess of 10 percent, in 
accordance with the provisions of Diagnostic Code 7101 which 
were in effect through January 11, 1998, is not in order.  
With respect to the provisions of Diagnostic Code 7101 which 
became effective on January 12, 1998, the foregoing 
evidentiary record reflects diastolic blood pressure values 
which are predominantly less than 100, with no single 
recorded systolic reading even approaching 200.  Therefore, a 
rating in excess of 10 percent, in accordance with the 
provisions of Diagnostic Code 7101 which became effective on 
January 12, 1998, is not in order.  Given the foregoing 
analysis, then, the Board concludes that a rating in excess 
of 10 percent for hypertension is not warranted.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hypertension-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the report pertaining to the veteran's 
September 1997 VA examination reflects that the veteran was 
then taking medication to control his hypertension.  However, 
such therapy, it bears emphasis, was apparently quite 
successful ("Uncomplicated to date") in controlling his 
hypertension.  The latter consideration, in the Board's view, 
militates persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  The Board has also given consideration to 
the above-stated provisions of 38 C.F.R. § 4.7.  However, the 
record does not show that the actual manifestations of the 
veteran's service-connected hypertension more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7101 (as in effect through January 11, 1998, 
and thereafter).

IV.  Low Back Disability

Under the law, the evaluation of the veteran's service-
connected low back injury with degenerative disc disease and 
spinal stenosis, in accordance with the provisions of 
Diagnostic Code 5010 (with Code 5003), turns on the degree to 
which motion in the lumbar spinal segment is limited.  Under 
Diagnostic Code 5292, slight and moderate limitation of 
motion involving the lumbar spine warrants a 10 and 20 
percent rating, respectively.  In addition, under the 
provisions of Diagnostic Code 5295, a 10 percent rating is 
warranted with characteristic pain on motion; a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position.

The veteran contends, in essence, that his service-connected 
low back disability is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
September 1997, the veteran complained of low back pain which 
he felt had worsened since his original inservice injury in 
the mid-1980's.  On physical examination, his lumbar spine 
was free of tenderness to percussion, and there was no 
postural abnormality or fixed deformity; there was no muscle 
spasm.  The veteran exhibited an ability, relative to his 
lumbar spinal segment, to flex, extend, bend laterally (in 
each direction) and rotate (in each direction) to 80, 15, 20 
and 40 degrees, respectively.  Findings on pertinent X-ray 
examination included disc space narrowing and arthritis 
("sclerosis").  The pertinent examination diagnosis 
implicated recurrent low back pain, spinal stenosis and disc 
disease.

In considering the veteran's claim for a rating in excess of 
10 percent for low back disability, the Board would observe, 
with respect to the provisions of Diagnostic Codes 5010-5292, 
that the veteran's ability to extend his lumbar spine, 
limited to 15 degrees on the September 1997 VA examination, 
is representative of significantly restricted motion in such 
excursion.  However, his ability to flex his lumbar spine, 
demonstrated to 80 degrees (in addition to rotation exhibited 
to 40 degrees) on the September 1997 VA examination, yields a 
disability picture in which overall motion referable to the 
veteran's lumbar spine is only slightly restricted.  
Therefore, the assignment of a rating in excess of 10 percent 
for the veteran's service-connected low back disability, at 
least pursuant to the provisions of Diagnostic Codes 5010-
5292, is not in order.  With respect to the provisions of 
Diagnostic Code 5295, while a 20 percent rating is assignable 
if there is muscle spasm on extreme forward bending and loss 
of lateral spine motion in a standing position, the veteran 
was free of lumbar muscle spasm on the September 1997 VA 
examination and, in addition, there was no indication of loss 
of lateral spine motion in a standing position, the veteran 
having been found to have no postural abnormality or fixed 
spinal deformity.  Given the foregoing observations, then, 
the Board concludes that a rating in excess of 10 percent for 
the veteran's service-connected low back disability is not in 
order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the lumbar spinal segment, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
veteran failed to report for pertinent examination by VA in 
1999 which was requested for purposes including addressing 
the foregoing factors and, in any event, the present record 
(which includes the September 1997 VA examiner's notation 
that the veteran exhibited no pain on lumbar motion) reflects 
none of the cited characteristics codified in 38 C.F.R. §§ 
4.40 and 4.45.  There is, therefore, no evidentiary basis as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has, finally, also given consideration to the 
above-stated provisions of 38 C.F.R. § 4.7.  However, the 
record does not show that the actual manifestations of 
service-connected disablement, relative to the veteran's low 
back, more closely approximate those required for a 20 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5010, 5295.


V.  Avulsion Fracture, base of Right Fifth Metatarsal

The veteran's service-connected avulsion fracture, base of 
right fifth metatarsal, is rated analogous to a foot injury 
in accordance with the provisions of Diagnostic Code 5284.  
38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 5284, a 10 
percent rating is warranted for foot injury of "[m]oderate" 
severity.  However, pursuant to 38 C.F.R. § 4.31, where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

Service medical records reflect that in March 1992, 
apparently incident to a hiking mishap, the veteran fractured 
his right 5th metatarsal.  Subsequent to service, when he was 
examined by VA in September 1997, the veteran alluded to 
experiencing "recurrent pain" involving apparently "the 
medial middorsal [right] foot".  On physical examination, the 
veteran apparently had some tenderness to palpation; his 
right foot was free of swelling or deformity in the area of 
the 5th metatarsal.  The pertinent examination diagnosis 
implicated the past metatarsal fracture, which was described 
as being "[h]ealed" and without "[s]equelae".  

In considering the veteran's claim for a compensable rating 
for avulsion fracture, base of right fifth metatarsal, the 
Board is constrained to point out that subjective tenderness 
to palpation is apparently (there are conflicting findings in 
the report pertaining to the September 1997 VA examination) 
the lone manifestation of such service-incurred fracture.  
Such manifestation is clearly insufficient to present a 
related disability picture representative of foot injury of 
the requisite "[m]oderate" severity necessary for the 
assignment of a compensable rating in accordance with the 
provisions of Diagnostic Code 5284.  Given such 
consideration, then, and in the absence of evidence 
reflecting such residual disablement as is necessary for the 
assignment of the minimum schedular (i.e., 10 percent) 
rating, the Board is constrained to conclude, in accordance 
with the above-cited provisions of 38 C.F.R. § 4.31 and even 
with consideration of 38 C.F.R. § 4.7, that the veteran's 
presently assigned noncompensable rating for his service-
connected avulsion fracture, base of right fifth metatarsal, 
is wholly appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.20, 4.31 and Part 4, Diagnostic Code 5284.



VI.  Kidney Stones

Pursuant to the provisions of Diagnostic Code 7508, a 30 
percent rating is warranted for recurrent kidney stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than twice per year.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

Service medical records reflect that in June 1988 the veteran 
was assessed as having a kidney stone, which he apparently 
passed.  Subsequent to service, when he was examined by VA in 
September 1997, the veteran indicated that he had experienced 
no recurrence of kidney stones.  Given the latter 
consideration, then, and in the absence of evidence 
reflecting such residual disablement (i.e., diet therapy, 
drug therapy, or invasive or non-invasive procedures more 
than twice per year), as is necessary for the assignment of 
the minimum authorized schedular (i.e., 30 percent) rating, 
the Board is constrained to conclude, in accordance with the 
above-cited provisions of 38 C.F.R. § 4.31 and even with 
consideration of 38 C.F.R. § 4.7, that the veteran's 
presently assigned noncompensable rating for his service-
connected kidney stones is fully appropriate.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic 
Code 7508.


VII.  Duodenal Ulcer

Pursuant to Diagnostic Code 7305, a 10 percent rating is 
warranted for duodenal ulcer of "[m]ild" severity, with 
recurring symptoms once or twice yearly.  However, pursuant 
to 38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

Service medical records reflect that in 1982 "a small 
duodenal ulcer" was shown on an upper gastrointestinal series 
administered the veteran.  Treatment included taking an 
antacid.  Subsequent to service, when he was examined by VA 
in September 1997, the veteran indicated that, in response to 
taking the antacid in service, his ulcer "symptoms completely 
resolved", and he discontinued taking the antacid.  The 
pertinent examination diagnosis implicated, by history, an 
ulcer.  

With respect to the veteran's claim for a compensable rating 
for duodenal ulcer, since he has, apparently for nearly two 
decades, been free of any ulcer-related symptomatology, 
duodenal ulcer of "[m]ild" severity (the same would require 
recurring symptoms once or twice yearly) is clearly not 
shown.  In view of the latter consideration, then, and in the 
absence of evidence reflecting such residual disablement 
(i.e., duodenal ulcer of "[m]ild" severity) as is necessary 
for the assignment of the minimum authorized schedular (i.e., 
10 percent) rating, the Board is constrained to conclude, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 4.31 and even with consideration of 38 C.F.R. § 4.7, that 
the veteran's presently assigned noncompensable rating for 
his service-connected duodenal ulcer is proper.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic 
Code 7305.

VIII.  Bilateral Hearing Loss

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from bilateral service-connected hearing loss, 
the Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  A noncompensable rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 36 decibels, with speech 
recognition ability of 94 percent correct, (level I), and, in 
the other ear, the pure tone threshold average is 30 
decibels, with speech recognition ability of 94 percent 
correct, (level I).

In conjunction with the veteran's current claim, a VA 
audiometric examination performed in September 1997 revealed 
that the veteran had an average pure tone threshold level of 
36 decibels in the right ear and 30 decibels in the left ear, 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; 
speech recognition ability was 94 percent correct in each 
ear.

The veteran contends, in essence, that his service-connected 
bilateral hearing loss is more severely disabling than 
currently evaluated.  Nevertheless, under the applicable 
criteria, as set forth above, the veteran's hearing acuity is 
at level I in each ear, and a comparison of these findings 
with the schedular criteria does not demonstrate entitlement 
to a compensable rating.  Accordingly, the assignment of a 
compensable rating for the veteran's service-connected 
bilateral hearing loss is not in order.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims (Court).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited VA audiogram do not reflect, relative to either 
ear, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
of 55 or more decibels, nor a 30 decibels or less threshold 
at 1000 Hertz in tandem with a threshold of 70 decibels or 
more at 2000 Hertz.  In view of the latter observation, then, 
the above-referenced revised criteria are of no bearing to 
alter the disposition reached above.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.85, 4.86 and Part 4, Diagnostic Code 
6100.

The Board has, finally, with respect to each issue addressed 
above for which entitlement to a higher rating has been 
asserted, considered the discussion recently advanced by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), wherein 
it indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, relative to 
each claim for a higher rating addressed above, the duration 
between receipt of the veteran's related original claim 
(February 1997) and the assignment of the initial respective 
ratings was quite brief, i.e., only approximately four 
months.  Given such consideration, and following the Board's 
longitudinal scrutiny of the pertinent evidentiary record, 
the Board is of the view that the cited Fenderson rationale 
does not apply.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently employed as a restaurant manager) has not 
asserted or offered any objective evidence that the 
disablement occasioned by any of his above-addressed 
disabilities at all interferes with his employability to a 
degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A rating in excess of 30 percent for chronic obstructive 
pulmonary disease, prior to October 7, 1996, is denied.

A rating in excess of 60 percent for chronic obstructive 
pulmonary disease is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for low back injury with 
degenerative disc disease and spinal stenosis is denied.

A compensable rating for avulsion fracture, base of right 
fifth metatarsal, is denied.

A compensable rating for kidney stones is denied.

A compensable rating for duodenal ulcer is denied.

A compensable rating for bilateral hearing loss is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 17 -


- 1 -


